JONES, Chief Judge.
This is a complaint for negligence arising out of a traffic accident. Defendant has filed a motion for a more definite statement with respect to the personal injuries allegedly incurred by plaintiff as a result of the accident.
Paragraph 4 of the complaint, relating to injuries, reads as follows: “As a direct and proximate result of said collision, plaintiff sustained devastating and permanent personal injuries, and has suffered, and with reasonable certainty will *316continue to suffer great pain of body and mind.”
Defendant states that it cannot properly prepare its responsive pleading or prepare for trial without the requested information. This Court has consistently denied motions for particulars as to the precise nature of personal injuries for the reasons that; (1) Rule 8(a) and (e), Rules of Civil Procedure, 28 U.S.C.A., require short, plain, concise pleadings, (2) Form 9, Complaint for Negligence, Appendix Forms of the Rules, 28 U.S.C.A., does not suggest setting forth, in detail, the nature of the complainant’s alleged injuries and (3) full information as to the exact nature and extent of the plaintiff’s alleged injuries may be obtained under the discovery procedures without burdening the pleadings.
Defendant’s motion overruled.